DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amendments/remarks filed on 10/23/2020.

	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackay et al. (US 2012/0112924).
With respect to claims 1, 13, Mackay discloses a downhole charging system for charging a power receiving unit arranged outside of a well tubular metal structure, comprising a primary side and a secondary side, wherein the primary side comprises a power transmit coil arranged to receive power from a power source with a source frequency (fs) (first component transmits wireless power received from the surface, paragraph 0008) and the secondary side comprises a power receive coil arranged to deliver power to a load ( paragraphs 0009-0010 discloses second component receiving wireless power from the first component),


With respect to claims 2-4, 14, Mackay discloses the downhole charging system according to claim 1, further comprising one or more sensors configured to communicate sensor data to the controller, wherein the controller is arranged to control the impedance of the tunable element based on the sensor data.  Paragraphs 0012, 0014, 0024-0032, 0051 discloses the use of sensor to control the power transfer accordingly.
With respect to claims 5-7, Mackay discloses the downhole charging system according to claim 2, wherein the primary side further comprises a control receive block, the secondary side further comprises a control transmit block, wherein said control receive block and control transmit block together form a link configured to transfer control data and/or sensor data between the primary side and the secondary side.  Mackay discloses a wireless connection for transmitting instructions between transmitter and receiver, paragraphs 0024-0026.

With respect to claim 12, Mackay discloses a downhole system comprising:
-    a well tubular metal structure arranged in a borehole (metal piping/casing 26),
-    a downhole tool configured to be arranged inside the well tubular metal structure, and (first component 16) - a power receiving unit arranged outside the well tubular metal structure so that power is transferred from the downhole tool to the power receiving unit by means of induction (paragraph 0011 discloses providing the second component on the outside of the metal structure), wherein the power receiving unit comprises the secondary side of the charging system according to claim 1, and the downhole tool comprises the primary side.
With respect to claim 15, Mackay discloses the method according to claim 14, wherein acquiring sensor data further comprises storing the acquired sensor data with a current impedance of the tunable element, and calculating further comprises comparing historical sensor data and its associated impedance value with the current sensor data and its associated impedance to determine if the impedance of the tunable element should be increased or decreased.  Paragraphs 0014, 0035 and claim 21 discloses logging or storing data and providing historical data to control the system accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-11, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackay et al. (US 2012/0112924) in view of Cook et al. (US 2009/0243397).
With respect to claims 8, 10-11, 16,  Mackay discloses the downhole charging system according to claim 2, wherein the power source is tunable, wherein one or more sensors is/are configured to measure sensor data relating to the saturation either of, or all of, the coils, and wherein the controller is configured to control the power of the source such that saturation is avoided, wherein the tunable element is a tunable capacitor, wherein the source frequency (fs) is between 50 kHz and 500 kHz and between 100 kHz and 200 kHz.
Cook discloses a tuning network (see figures 13 and 16) comprising tunable capacitor via switches.  Figure 13 discloses measuring an antenna current (sensor 1360) to measure antenna magnitude and phase and adjusting the frequency of the source accordingly, the frequency being around 135 kHz, paragraph 0052.
It would have been obvious to a person having ordinary skill in the art to have modify Mackay and include the system of Cook to operate the system of Mackay based on sense parameter of the coil and control the power source to operate at a desired 
With respect to claims 17-18, Mackay discloses the downhole charging system according to claim 1; except for, wherein the tunable element comprises a capacitor connected to the coil in parallel, wherein the tunable element comprises a capacitor with tunable impedance and connected to the coil in series.  Figures 13, 16, paragraph 0239 discloses using tuning capacitors in a series or parallel arrangement.
Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive.
With respect to the argument that there is no mention of “coil” in Mackay, much less transmitting and receiving coils.  It is respectfully submitted that just because the word “coil” is not mention on Mackay, paragraphs 0019, 0025 discloses that the first component comprises “wireless power transmitter” to transmit power and data wirelessly to second component 18 by “induction”.   Thus one of ordinary skill in the art would understand that in order for inductive coupling/induction (see paragraph 0025) to happen the components include “coils”.
With respect to the argument that Mackay only discloses using Magnetic loop antennas in paragraph 00226.  It is respectfully submitted that while paragraphs 0026 does discloses using “magnetic loop antenna”, this is only one embodiment. 
With respect to the argument that the Office Action does not identify a coil, much less a tunable element that is connected to the coil.  It is respectfully submitted that Mackay discloses in paragraphs 0026-0030 “frequency tuning” in the transmitter and 
With respect to the argument that the combination of Mackay and Cook would be based on impermissible hindsight.  It is respectfully submitted that, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  Bu so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper.  In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).  In the instant case, it would have been obvious to add a tuning capacitor as disclosed by Cook to the coils of Mackay, as taught by Cook.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836